Digitally signed by
                                                                         Reporter of Decisions
                       Illinois Official Reports                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                              Appellate Court                            Date: 2017.05.02
                                                                         13:11:24 -05'00'




                     In re Al. S., 2017 IL App (4th) 160737



Appellate Court   In re AL. S. and AN. S., Minors (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. Glen Christians, Respondent-Appellant).



District & No.    Fourth District
                  Docket No. 4-16-0737



Filed             March 7, 2017



Decision Under    Appeal from the Circuit Court of Champaign County, No. 16-JA-18;
Review            the Hon. Brett N. Olmstead, Judge, presiding.



Judgment          Affirmed.


Counsel on        John B. Hensley, of Hensley Law Office, of Champaign, for appellant.
Appeal
                  David J. Robinson and Julia Kaye Wykoff, of State’s Attorneys
                  Appellate Prosecutor’s Office, of Springfield, for the People.



Panel             JUSTICE KNECHT delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Turner and Justice Pope concurred in the judgment
                  and opinion.
                                              OPINION

¶1       In May 2016, the State filed a petition for adjudication of wardship, alleging Al. S. (born
     April 9, 2016) and An. S. (born April 10, 2015) were neglected children as defined by the
     Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-3(1)(a), (b) (West 2014)). Samantha S.,
     born in 1998, is the minors’ biological mother, and respondent, Glen Christians, is the
     biological father of An. S. The record fails to include respondent’s paternity results for Al. S.
¶2       In July 2016, Samantha S. and respondent admitted and stipulated to the State’s petition.
     The trial court entered an adjudicatory order finding the minors to be neglected. Following a
     September 2016 dispositional hearing, the court (1) made both minors wards of the court, (2)
     granted guardianship of the minors to the Department of Children and Family Services
     (DCFS), (3) found respondent unfit to care for either minor, (4) found Samantha S. unfit to
     care for Al. S., (5) found it was in Al. S.’s best interest to grant custody to DCFS, (6) found
     Samantha S. fit, willing, and able to care for An. S., and (7) found it was in An. S.’s best
     interest to allow Samantha S. to retain custody.
¶3       Respondent appeals, arguing the trial court erred by allowing Samantha S. to retain
     custody of An. S. Respondent maintains the court should have transferred custody to DCFS.
     We affirm.

¶4                                      I. BACKGROUND
¶5                                       A. State’s Petition
¶6       In May 2016, the State filed a petition for adjudication of wardship, alleging the minors
     were neglected. At the time the petition was filed, Samantha S. was 18 years old and
     respondent was 20 years old. Count I of the petition alleged Al. S. was a neglected child as
     defined by section 2-3(1)(a) of the Act (705 ILCS 405/2-3(1)(a) (West 2014)) because she
     was not receiving the proper or necessary remedial care when residing with Samantha S. and,
     as a result, was medically diagnosed with failure to thrive. Count II alleged An. S. was a
     neglected child as defined by section 2-3(1)(b) of the Act (705 ILCS 405/2-3(1)(b) (West
     2014)) because she was subjected to an injurious environment when residing with
     Samantha S. given Al. S.’s diagnosis. Count III alleged Al. S. and An. S. were neglected
     children as defined by section 2-3(1)(b) of the Act (id.) because they were subjected to an
     injurious environment when residing with Samantha S. or respondent due to their exposure to
     domestic violence.

¶7                                     B. Shelter-Care Hearing
¶8       Following the filing of the State’s petition, the trial court held a shelter-care hearing. The
     court appointed a guardian ad litem (GAL) for the minors and admonished respondent and
     Samantha S. of their rights to be present, to examine pertinent court files and records, to
     cross-examine witnesses, to present evidence, to have subpoenas issued, and to testify.
¶9       The trial court was presented with a DCFS shelter-care report. It also took judicial notice
     of Champaign County case No. 15-OP-500, wherein Samantha S. had obtained an order of
     protection against respondent on April 26, 2016. The State elicited testimony from a DCFS
     investigator and an intact family services case manager. The State also introduced Al. S.’s



                                                 -2-
       medical records, which were admitted into evidence without objection. The following is a
       summary of the evidence and testimony as it relates to Samantha S. and the minors.
¶ 10       On January 28, 2016, an intact family services case was opened after a domestic violence
       incident occurred between Samantha S. and her mother. Samantha S. was initially
       uncooperative with signing paperwork but later became compliant. Samantha S.’s behavior
       was described as unpredictable and at times disrespectful. Samantha S. was directed to attend
       counseling, a homebound school program, and prenatal doctor’s appointments, all of which
       she began. Samantha S. also disclosed an additional domestic violence incident occurred
       between her and respondent the previous fall. The intact family services case manager
       maintained weekly visits with Samantha S. and An. S.
¶ 11       In March 2016, Samantha S.’s attendance at counseling became inconsistent due to a
       high-risk pregnancy. Following Al. S.’s April 2016 birth, Samantha S. was discharged from
       counseling for failure to contact. Samantha S. was never given an additional referral to
       counseling. The case manager believed Samantha S. would benefit from additional
       counseling but had no ongoing concerns with domestic violence.
¶ 12       On May 10, 2016, DCFS received a hotline report from Carle Foundation Hospital
       indicating Al. S. was diagnosed with failure to thrive, that is, a failure to gain significant
       weight. That same day, a DCFS investigator met with Samantha S. and nursing staff and
       discovered the following. On May 5, 2016, Al. S. was admitted to the hospital weighing 7
       pounds, 15.3 ounces. Samantha S. stayed at the hospital with Al. S. Samantha S. was
       instructed to feed Al. S. every two hours. Samantha S. started out breastfeeding but later
       switched to formula as she was not producing enough milk. Samantha S. reported she would
       feed Al. S. four ounces every two to three hours. Nursing staff reported they would hear
       Al. S. crying in the night and discover Samantha S. to be asleep; Samantha S. had been
       leaving down the side rails of Al. S.’s crib; and Samantha S. would become angry when they
       attempted to discuss feeding or parenting. The DCFS investigator indicated Samantha S. did
       not take responsibility for Al. S.’s weight, maintained the nursing staff were not telling the
       truth, and blamed the nursing staff for leaving down the side rails of Al. S.’s crib. On May
       10, 2016, Al. S. weighed 8 pounds, 6 ounces. Doctors concluded Al. S.’s failure to gain
       significant weight was due to a lack of regular feedings.
¶ 13       On May 13, 2016, the DCFS investigator again met with Samantha S. and nursing staff.
       Nursing staff reported Samantha S. was not waking up to feed Al. S. and not changing her
       diapers regularly. Samantha S. continued to be defensive and refused to take responsibility
       for Al. S.’s failure to gain weight. The DCFS investigator reiterated to Samantha S. that
       Al. S.’s failure to gain weight was due to not being fed as directed, highlighted the prescribed
       amounts and times of feeding, and discussed the idea of creating a food journal. While the
       DCFS investigator and nursing staff recognized Al. S. was a more difficult child to feed, they
       maintained Samantha S. needed to work to overcome those difficulties.
¶ 14       On May 20, 2016, Al. S. was discharged from the hospital and Samantha S. was directed
       to report to Al. S.’s pediatrician every three or four days. On May 23, 2016, Samantha S.
       brought Al. S. to her pediatrician, where it was reported Al. S. had lost 10 grams and
       Samantha S. appeared stressed. Samantha S. was directed to feed Al. S. three ounces of
       formula every three hours and return in two days. On May 25, 2016, Samantha S. brought
       Al. S. to her pediatrician, where it was reported Al. S. had gained 20 grams. The pediatrician


                                                  -3-
       indicated Al. S. should have gained 30 grams per day if the proper feeding schedule was
       followed. The pediatrician took protective custody of Al. S.
¶ 15       The shelter-care report recommended the trial court grant temporary custody of Al. S. to
       DCFS because of Samantha S.’s defiant behavior, failure to take advantage of support
       services, and Al. S.’s developmental needs. While the shelter-care report did not address or
       make a recommendation with respect to An. S., the DCFS investigator expressed concern for
       An. S. after learning of the previous domestic-violence incidents and Samantha S.’s failure to
       cooperate with her intact family services case manager or participate in services.
¶ 16       After considering the evidence presented, the trial court found probable cause to believe
       the minors were neglected. As to Al. S., the court found reasonable efforts had been made to
       eliminate the need to remove her from the home, an immediate and urgent necessity required
       she be removed from Samantha S.’s custody, and it was in her best interest to have DCFS
       appointed as temporary custodian. As to An. S., the court found it could not find as a matter
       of immediate and urgent necessity she be removed from Samantha S.’s care. The court noted
       An. S. received weekly visits from the intact family services case manager and there had not
       been a resurfacing of domestic violence. The court further attributed Samantha S.’s poor
       participation in services to her high-risk pregnancy. The court ordered Samantha S. to
       reengage with counseling and cooperate fully with DCFS.

¶ 17                                      C. Adjudicatory Hearing
¶ 18        In July 2016, the trial court held an adjudicatory hearing. Samantha S. and respondent
       admitted and stipulated to the State’s petition. The court accepted the admissions and
       stipulations, finding them to be knowingly, intelligently, and voluntarily made. As a factual
       basis, the court considered the shelter-care report and the order of protection against
       respondent. The court entered an adjudicatory order finding the minors to be neglected and
       set the matter for a dispositional hearing.

¶ 19                                     D. Dispositional Hearing
¶ 20       In September 2016, the trial court held a dispositional hearing. The court was presented
       with (1) a DCFS dispositional report, (2) an addendum to the DCFS dispositional report, (3)
       a court-appointed special advocates (CASA) dispositional report, (4) an addendum to the
       CASA dispositional report, (5) a domestic-violence-counseling progress report, (6) a letter
       from a visit supervisor, (7) a family service plan, and (8) a confidential child protection team
       report. In addition, the minors’ GAL elicited testimony from a caseworker previously
       assigned to the matter. The following is a summary of the evidence and testimony as it
       relates to Samantha S. and the minors.
¶ 21       Al. S. had been residing in a relative foster home with her maternal grandfather and his
       wife. The home was safe, and the foster parents were providing adequate care. An. S. had
       been residing with Samantha S. since her birth. Samantha S. resided in her mother’s home
       with her two brothers. The home did not present any safety concerns. Samantha S. relied
       heavily on support from her mother, who worked “quite a lot” in employment outside the
       home. Samantha S. had a live-in boyfriend, who passed a DCFS background check and
       occasionally acted as a babysitter for An. S. An. S. was developing within normal range, ate
       well, and was up-to-date on her medical appointments. Samantha S. reported An. S. goes to


                                                  -4-
       sleep at 9 or 10 p.m. and wakes up at 10 a.m. She then naps from noon to 2 or 3 p.m. The
       DCFS caseworker indicated An. S.’s sleep schedule was troubling.
¶ 22       Samantha S. willingly participated in the integrated assessment. Samantha S. presented a
       positive attitude toward treatment. Samantha S. had been cooperative with service providers.
       Samantha S. self-reported being reenrolled in a homebound school program. The
       dispositional reports conflicted as to whether Samantha S. was unemployed or had a
       part-time job working from home. Samantha S. was taking prescribed psychotropic
       medications. Samantha S. slept a lot and missed visits because this. An. S. appeared to be on
       Samantha S.’s sleep schedule. Samantha S. failed to understand how her behavior impacted
       Al. S. and An. S.
¶ 23       During a May 2016 interview, Samantha S. presented as “very nonchalant” regarding her
       parenting decisions. On May 25, 2016, Samantha S. began a parenting education course.
       Since that time, Samantha S. missed two classes. While Samantha S. lacked parenting skills,
       she expressed interest in learning. Samantha S. had also engaged in counseling and domestic
       violence services. Based on the domestic violence counseling report, Samantha S. was rated
       below average for attendance, neutral for attitude, neutral for participation, and fair for
       progress. The report indicated, since June 7, 2016, Samantha S. had attended two sessions,
       missed three sessions, and had one upcoming session.
¶ 24       In June and July 2016, the DCFS caseworker conducted multiple scheduled and
       unannounced visits with Samantha S. and the minors. The caseworker observed the kitchen
       counter in the home to be cluttered at times but not unsanitary or dangerous. During a July
       15, 2016, scheduled visit, Samantha S. was welcoming, the home was clean and decorated,
       and the minors were provided with toys.
¶ 25       On the morning of August 1, 2016, a CASA representative conducted an unannounced
       visit to Samantha S.’s residence. Samantha S. was observed through a window sleeping next
       to a young man. Samantha S. did not open the door to allow the CASA representative to
       enter. The CASA representative left and later returned around noon with the minors’ GAL.
       Samantha S. allowed them to enter and indicated she did not answer the door earlier because
       they were asleep. When asked whether the boyfriend was approved to be around An. S.,
       Samantha S. indicated he was. In fact, a background check was still pending. The house
       appeared dirty and cluttered. An. S. had a soiled diaper. Three or four sippy cups were
       observed in An. S.’s crib. The CASA representative expressed concern An. S. was left in her
       crib all morning and was not being fed. The DCFS caseworker expressed similar concerns.
¶ 26       On August 8, 2016, An. S. was taken to the hospital after being observed with two “black
       eyes.” Samantha S. indicated the injury was caused by An. S. tripping and falling on a record
       player in the home. It was determined the injury was consistent with a typical childhood
       accident. Samantha S. later moved the record player to a different location.
¶ 27       During the week prior to the dispositional hearing, the visit supervisor conducted three
       supervised visits between Samantha S. and the minors. The visit supervisor observed the
       home appeared cluttered but clean, the minors were provided with toys, Samantha S. was
       attentive and assured the minors were well-fed, and An. S. was on a scheduled nap time. The
       visit supervisor believed Samantha S. was learning and using the techniques she had been
       taught in parenting classes.
¶ 28       The DCFS caseworker believed a low potential existed for Samantha S. to be reunited
       with Al. S. due to her inability to care for the two minors at the same time. She believed it

                                                 -5-
       was overwhelming for Samantha S. to care for both children but recommended An. S. remain
       in Samantha S.’s custody. The CASA representative expressed concern regarding
       Samantha S.’s ability to parent two children and recommended custody of both minors be
       granted to DCFS.
¶ 29       The GAL and respondent recommended the minors be made wards of the court and
       custody and guardianship be granted to DCFS. Samantha S. recommended An. S. remain in
       her custody and she be given third-party supervision with Al. S. The State acknowledged it
       was a “close call” but ultimately decided not to recommend custody of An. S. be removed
       from Samantha S.
¶ 30       After considering the evidence presented, the recommendations of the parties, and the
       best interest of the minors, the trial court made both minors wards of the court and granted
       guardianship to DCFS. The court further found respondent unfit and unable to care for either
       minor, Samantha S. unfit and unable to care for Al. S., and it was in Al. S.’s best interest to
       grant custody to DCFS. With respect to Samantha S.’s fitness to care for An. S., the court
       indicated it was “a very close call.” The court found Samantha S. was unable to
       simultaneously parent two very young children. It found Samantha S.’s immaturity, lack of
       parenting skills, defiance, and mental-health issues (1) limited her ability to safely care for
       An. S. and (2) prevented her entirely from safely managing the additional responsibilities of
       caring for Al. S. The court acknowledged, while her participation may have been deficient,
       Samantha S. had engaged in parenting education, counseling, and domestic violence services.
       It also noted the observations by the DCFS caseworker and the visit supervisor indicating
       An. S. was on a schedule, the home was safe, and Samantha S. had been learning and
       applying parenting techniques. Based on this evidence, the court concluded (1) Samantha S.
       was fit, willing, and able to care for An. S., and (2) it was in An. S.’s best interest to allow
       Samantha S. to retain custody. The court set a return home goal for both minors.
¶ 31       This appeal followed.

¶ 32                                        II. ANALYSIS
¶ 33       On appeal, respondent argues the trial court erred by allowing Samantha S. to retain
       custody of An. S. Specifically, respondent asserts the court’s finding “[Samantha S. was] fit,
       willing, and able to care for [An. S.] is against the manifest weight of the evidence.”
       Respondent further contends, “[f]rom the vantage point of [An. S.’s] best interest, *** the
       manifest weight of the evidence militates against entrusting her custody to [Samantha S.]”
       Respondent maintains the court should have transferred custody to DCFS.

¶ 34                                              A. Standing
¶ 35        The State asserts respondent lacks standing to dispute the trial court’s finding related to
       Samantha S. In support, the State cites In re J.R., 2011 IL App (3d) 100094, ¶ 13, 952 N.E.2d
       128, for the proposition “a parent can only appeal decisions that affect their own rights.” In
       response, respondent distinguishes J.R. and maintains a parent has a fundamental right to
       raise the issue of whether his or her child’s best interest was properly served.
¶ 36        Initially, we find the State’s reliance on J.R. unpersuasive. As respondent points out, J.R.
       is factually distinct as it involved a delinquency proceeding where the minor was represented
       by independent counsel. Id. ¶ 3. Additionally, the proposition the State extracts from J.R., in


                                                   -6-
       context, indicates the court narrowed its holding to only delinquency proceedings. The court
       stated, citing other delinquency cases, “a parent can only appeal decisions that affect their
       own rights; the parent in a delinquency proceeding lacks standing to appeal issues concerning
       only the minor.” (Emphasis added.) Id. ¶ 13. Finally, we note the State does not address the
       impact a later amendment to the statute, under which the minor was committed, may have on
       the authoritative value of that opinion. Compare 705 ILCS 405/5-750 (West 2008), with 705
       ILCS 405/5-750 (West 2014).
¶ 37        The State has otherwise failed to persuade us respondent lacks standing to dispute the
       trial court’s finding related to Samantha S. The purpose of the doctrine of standing is to
       ensure courts are deciding actual, specific controversies and not abstract questions or moot
       issues. In re M.I., 2013 IL 113776, ¶ 32, 989 N.E.2d 173. The State does not dispute
       respondent, as the biological father of An. S., has standing to present argument to assure
       An. S.’s placement best serves her interest. See Santosky v. Kramer, 455 U.S. 745, 753
       (1982) (finding a parent has a fundamental interest in the care, custody, and management of
       their children); 705 ILCS 405/1-5 (West 2014) (providing a parent has the right to be present,
       to be heard, and to present evidence material to the proceedings under the Act). Any such
       argument, however, necessarily requires a consideration of the fitness of a minor’s intended
       caretaker. The court’s finding Samantha S. was fit, willing, and able to care for An. S. has a
       direct and substantial impact on the issue of whether its placement best served An. S.’s
       interest. Respondent’s argument the court’s fitness finding is against the manifest weight of
       the evidence presents an actual controversy having a direct and substantial impact on the
       ultimate determination of whether the court’s placement of An. S. in Samantha S.’s custody
       serves her best interest. See In re Arthur H., 212 Ill. 2d 441, 464, 819 N.E.2d 734, 747 (2004)
       (finding the paramount consideration in any proceeding initiated under the Act is the best
       interest of the minor). We find respondent has standing to contest the trial court’s finding
       related to Samantha S.’s fitness to care for An. S.

¶ 38                                     B. Dispositional Findings
¶ 39        Turning to the merits, respondent argues the trial court’s custody determination was in
       error as its findings Samantha S. was fit, willing, and able to care for An. S. and it was in
       An. S.’s best interest to allow Samantha S. to retain custody are against the manifest weight
       of the evidence.
¶ 40        After being adjudged a ward of the court, the trial court was tasked with determining a
       disposition best serving An. S.’s interest. 705 ILCS 405/2-22(1) (West 2014); In re J.W., 386
       Ill. App. 3d 847, 856-57, 898 N.E.2d 803, 811 (2008). Under section 2-27(1) of the Act (705
       ILCS 405/2-27(1) (West 2014)), the court had the option to grant DCFS custody if it
       determined Samantha S. was unfit to care for An. S. and the health, safety, and best interest
       of An. S. would be jeopardized if she remained in Samantha S.’s custody.
¶ 41        On review, a trial court’s decision “will be reversed only if the findings of fact are against
       the manifest weight of the evidence or the court committed an abuse of discretion by
       selecting an inappropriate dispositional order.” J.W., 386 Ill. App. 3d at 856, 898 N.E.2d at
       811. A court’s factual finding is against the manifest weight of the evidence where the
       opposite conclusion is clearly evident or where its finding is unreasonable, arbitrary, or not
       based on the evidence presented. Best v. Best, 223 Ill. 2d 342, 350, 860 N.E.2d 240, 245
       (2006). Under this standard, we give deference to the trial court as it is in a better position to

                                                    -7-
       observe the witnesses, assess credibility, and weigh the evidence. Id. at 350-51, 860 N.E.2d
       at 245.
¶ 42        After reviewing the record, we cannot say it is clear the trial court should have reached
       the opposite result with respect to its determinations (1) Samantha S. was fit, willing, and
       able to care for An. S., and (2) the continuation of custody was in An. S.’s best interest. The
       State and the court recognized the decision as to whether An. S. should remain in
       Samantha S.’s custody was a “close call.” The court recognized Samantha S.’s faults,
       including her immaturity, lack of parenting skills, defiance, and mental-health issues, which
       it found prevented her from being able to safely parent two very young children. However,
       given the recent observations indicating the home was safe and Samantha S. was engaging in
       services, applying new parenting techniques, and assuring An. S. was on a schedule, the
       court concluded Samantha S. could safely parent An. S., and it was in An. S.’s best interest to
       remain in her custody. Under the circumstances presented, we find the trial court’s
       dispositional findings are not against the manifest weight of the evidence.

¶ 43                                      III. CONCLUSION
¶ 44      We affirm the trial court’s judgment.

¶ 45      Affirmed.




                                                  -8-